                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             EASTERN DIVISION

 UNITED STATES OF AMERICA,
                Plaintiff,                               No. 18-CR-1042 CJW
 vs.                                               ORDER REGARDING
                                              MAGISTRATE’S REPORT AND
 DONDRE MINOR,
                                                   RECOMMENDATION
                Defendant.                    CONCERNING DEFENDANT’S
                                                     GUILTY PLEA
                                ____________________

                    I.       INTRODUCTION AND BACKGROUND
       On October 2, 2018, a one-count Indictment was filed against defendant. On
November 20, 2018, defendant appeared before United States Magistrate Judge Mark
Roberts and entered a plea of guilty to count one of the Indictment. On November 20,
2018, Judge Roberts filed a Report and Recommendation in which he recommended that
defendant’s guilty plea be accepted. The parties did not file objections to Judge Roberts’
Report and Recommendation. The Court, therefore, undertakes the necessary review of
Judge Roberts’ recommendation to accept defendant’s plea in this case.
                                    II.    ANALYSIS
       Pursuant to statute, this Court’s standard of review for a magistrate judge’s report
and recommendation is as follows:
              A judge of the court shall make a de novo determination of
              those portions of the report or specified proposed findings or
              recommendations to which objection is made. A judge of the
              court may accept, reject, or modify, in whole or in part, the
              findings or recommendations made by the magistrate judge.

28 U.S.C. § 636(b)(1)(C). Where parties make no objections to a magistrate’s report
and recommendation, the Court reviews the magistrate’s report and recommendation
for clear error. 28 U.S.C. § 636(b)(1)(A). Similarly, Federal Rule of Criminal
Procedure 59(b) provides for review of a magistrate judge’s report and recommendation
on dispositive motions, where objections are made, as follows:
             The district judge must consider de novo any objection to the
             magistrate judge’s recommendation. The district judge may
             accept, reject, or modify the recommendation, receive further
             evidence, or resubmit the matter to the magistrate judge with
             instructions.

FED. R. CRIM. P. 59(b)(3).1
      In this case, the parties filed no objections, and it appears to the Court upon review
that Judge Roberts’ findings and conclusions are not clearly erroneous. Therefore, the
Court ACCEPTS Judge Roberts’ Report and Recommendation of November 20, 2018,
and ACCEPTS defendant’s plea of guilty in this case to count one of the Indictment.
      IT IS SO ORDERED this 5th day of December, 2018.




                                         __________________________________
                                         C.J. Williams
                                         United States District Judge
                                         Northern District of Iowa




1
   United States v. Cortez-Hernandez, 673 F. App’x 587, 590-91 (8th Cir. 2016) (per
curiam), suggests that a defendant may have the right to de novo review of a magistrate
judge’s recommendation to accept a plea of guilty even if no objection is filed.



                                            2
